Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiyuki (JP2009218785). 
Regarding claim 1, Yoshiyuki teaches an operation device comprising: a housing 62 including an electrically conductive portion 20 on a surface thereof; an operation member 60 that is supported by 10the housing such that the operation member is movable in response to an operation by an operation body (user’s finger), and that is configured to be capacitively coupled to the operation body (through electrode 30) and to the electrically conductive portion; and 15a detector 80 configured to detect whether the operation body is in proximity to the operation member based on a change in capacitance at the electrically conductive portion (Figs. 1-3 and paragraph 69 of the enclosed translation). 
Regarding claim 10, Yoshiyuki teaches the operation device wherein the electrically conductive portion 20 is a frame portion constituting the surface of the housing 62 (Figs. 1-3 and paragraph 22 of the enclosed translation). 
Regarding claim 11, Yoshiyuki teaches an operation member for use in an operation device, the operation device including a housing 62 that includes an electrically conductive 20portion 20 on a surface thereof, and including the operation member 60 that is supported by the housing such that the operation member is movable in response to an operation by an operation body (user’s finger), the operation member comprising: 25a first capacitive coupling portion 30 configured to be capacitively coupleable to the operation body (paragraph 25 of the enclosed translation); and a second capacitive coupling portion 10 configured to be capacitively coupleable to the 30electrically conductive portion of the housing (Figs. 1-3 and paragraph 69 of the enclosed translation). 
Regarding claims 5 and 15, Yoshiyuki teaches the operation device wherein the operation member 60 is a rotary switch rotation member that is supported by the housing 62 such that the rotary switch rotation member is rotatable by the operation body, and that is configured to be capacitively coupled to the 30operation body and to the electrically conductive portion 20 (Figs. 1-3 and paragraph 69 of the enclosed translation).    
Regarding claim 16, Yoshiyuki teaches the operation device wherein the first capacitive coupling portion 30 includes an electrically conductive layer on a surface thereof and the second capacitive coupling 20portion 10 includes an electrically conductive layer on a surface thereof (Figs. 1-3 and paragraph 69 of the enclosed translation). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 7-9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki in view of Lee   (US. Pat. 7,105,762).
Yoshiyuki teaches the operation device wherein the operation member 60 is supported by the housing 62 such that the operation member is movable by the operation body, and that is configured to be capacitively coupled to the operation body and to the electrically conductive portion (Figs. 1-3 and paragraph 69 of the enclosed translation). Yoshiyuki does not teach the operation member being an operation lever OR the operation member having a shaft, a knob and umbrella portion. However, Lee teaches a similar switch device that comprises an operation lever 30 that is supported by the housing 38 such that the operation lever is tiltable by the operation body (Figs. 1-3 and paragraphs 27, 34), as required by claims 2, 12; wherein the operation member includes a shaft 34 that protrudes upward from the housing 38, and an operation knob 30 that is attached to the shaft, wherein the operation knob includes an operation portion configured to be operated by the operation body, and includes an umbrella portion extending downward from the operation portion and surrounding an outer periphery of the housing (Fig. 2), as required by claim 9.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to 
Regarding claim 7, Yoshiyuki teaches the operation device wherein the operation member 60 includes or is an electrically conductive layer 10 on a surface thereof (Figs. 1-3 and paragraph 69 of the enclosed translation). 
Regarding claims 8 and 17, Yoshiyuki teaches the operation device wherein the operation member 60 is electrically conductive 30, and includes an insulating layer on a surface thereof (Figs. 1-3 and paragraph 24 of the enclosed translation). 


Claims 3, 4,  6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki in view of Sawada, et, al.  (US. Pat. 10,483,057).
Regarding claims 3 and 13, Yoshiyuki teaches the operation device wherein the operation member 60 is supported by the housing 62 such that the operation member is movable by the operation body, and that is configured to be capacitively coupled to the operation body and to the electrically conductive portion (Figs. 1-3 and paragraph 69 of the enclosed translation). Yoshiyuki does not teach the operation member being a push button. However, Sawada teaches a similar switch device that comprises a push switch pressing member (23, 25) that is supported by the housing 2000 such that the push switch pressing member is pressable by the operation body (col. 3, lines 52-62).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the rotary portion of Yoshiyuki’s switch device to the 
Regarding claims 4 and 14, Yoshiyuki teaches the operation device wherein the operation member 60 is supported by the housing 62 such that the operation member is movable by the operation body, and that is configured to be capacitively coupled to the operation body and to the electrically conductive portion (Figs. 1-3 and paragraph 69 of the enclosed translation). Yoshiyuki does not teach the operation member being a slide switch sliding member. However, Sawada teaches a similar switch device that comprises a slide switch sliding member 76 that is supported by the housing 75 such that the slide switch sliding member is slidable by the operation body (Fig. 21 and col. 22, lines 47-60).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the rotary portion of Yoshiyuki’s switch device to the sliding member of Sawada’s switch device since rotary switches and slide switches are art-recognized equivalents. 
Regarding claim 6, Yoshiyuki teaches the operation device wherein an area where the operation member 60 5overlaps with the electrically conductive portion 20 changes in accordance with an amount of operation of the operation member (Figs. 1-3 and paragraph 69 of the enclosed translation). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833